Citation Nr: 1628490	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  11-24 272	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbosacral degenerative joint disease (DJD) and disc disease L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from March 1989 to June 1989 and from January 1997 to September 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's notice of disagreement (NOD) with that determination was timely received in June 2011.  In July 2011, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2011.  

The Board notes that in June 2015, the Veteran did not appear for his scheduled travel board hearing and did not indicate good cause for his absence.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  All documents in both databases have been reviewed in their entirety by the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for low back disability.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In March 2011, the Veteran underwent a VA examination of his spine and was diagnosed with lumbosacral degenerative joint disease and disc disease L5-S1.  See VA examination, 9 (Mar. 23, 2011) (VBMS).  The examiner also noted in-service injuries including a low back strain from May 1999 and a motor vehicle accident from January 2000.  See id.  Regarding nexus, the examiner opined that the Veteran's current disability was less likely as not caused by service.  Id.  The examiner appeared to base her conclusion on the absence of any recorded back complaints between 2000 and 2008.  Since then, in December 2011, the Veteran provided a lay statement indicating that he did experience chronic back pain during this interval and abused street drugs to alleviate the pain.  [The Board notes that other medical evidence of record indicates that the Veteran has struggled with drug addiction.  See VA treatment records, 1-85 (Feb. 11, 2011) (VBMS).]  As the VA examiner's opinion did not contemplate this aspect of the Veteran's history,  a new VA examination is indicated.

The Veteran should also be given an opportunity to identify any outstanding records, to include those from any VA or non-VA healthcare provider who has treated him for his substance abuse and back disabilities.  Thereafter, any identified records that have not already been associated with the claims file should be obtained for consideration in the Veteran's appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures.   

3. After obtaining any outstanding records and associating them with the claims file, schedule the Veteran for a VA examination to determine the current nature and etiology of any claimed back disability.  The record should be made available to and be reviewed by the examiner, and the examination report should note that review. Any indicated evaluations, studies, and tests should be conducted.

With respect to any lumbar spine disability diagnosed, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such diagnosed disability had its onset during service or is otherwise related to any in-service disease or injury.

In formulating his or her opinion, the examiner should consider all other evidence of record, including medical records and lay statements, as well as evidence indicating substance abuse may account for an absence of treatment records for an interval post service.  A complete rationale for all opinions should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




